department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep tep rat uniform issue list legend taxpayer plan amount dear this is in response to your submission dated date in which you requested a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer represents that in date he received notice from his former employer of a one-time opportunity to elect to receive from plan a single lump sum of his accrued_benefit monthly annuity payments beginning date or if no election was made taxpayer would receive monthly annuity payments commencing at hi sec_65 birthday taxpayer had a window between date and date to make his decision this notice did not provide any information with regard to a rollover of his account balance taxpayer elected to receive the lump sum distribution and received a distribution of amount taxpayer represents that amount has not been used for any other purpose taxpayer asserts that his failure to accomplish a rollover within the 60-day period was due to his distraction with the illness and surgery of his wife and the fact that he did not receive within a reasonable period of time before the date on which he was required to make an election the required notice informing him of the option and time frame within which to roll over the distribution or of his ability to make a direct_rollover taxpayer received the notice which was dated date required under sec_402 of the code explaining the options available to him concerning his accrued_benefit however taxpayer's spouse underwent surgery on date thus the notice was available to taxpayer for only a short time prior to the election date of date a time during which taxpayer was preoccupied with the care of his spouse during the 60-day period following receipt of the distribution taxpayer was similarly distracted by his spouse’s medical situation in addition taxpayer's spouse was suffering from another chronic medical_condition during this period taxpayer has submitted documentation from his spouse's physicians documenting her treatment based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount contained in sec_402 of the code sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_1_402_c_-2 q a of the regulations further states that because the amount withheld as income_tax under sec_3405 of the code is considered an amount distributed under sec_402 an amount equal to all or any portion of the amount withheld can be contributed as a rollover to an eligible_retirement_plan within the 60-day period in addition to the net amount of the eligible_rollover_distribution actually received by the employee sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement sec_402 of the code provides for a written explanation to recipients of distributions eligible for rollover treatment sec_402 provides in pertinent part that the plan_administrator of any plan shall within a reasonable period of time before making an eligible_rollover_distribution provide a written explanation to the recipient of the provisions under which the recipient may have the distribution directly transferred to an eligible_retirement_plan and of the provisions under which the distribution will not be subject_to tax if transferred to an eligible_retirement_plan within days after the date on which the recipient received the distribution revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer is consistent with his assertion that his failure to accomplish a timely rollover was caused by taxpayer's distraction with his spouse’s medical issues and her required care during both the 60-day rollover period and the truncated period of time in which to make his benefit election caused by the failure of plan to inform taxpayer in the manner required by sec_402 of the code of his ability and time frame within which to roll over amount to an ira or of his ability to make a direct_rollover therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from plan taxpayer is granted a period of days from the issuance of this ruling letter to contribute amount into a rollover ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_402 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t2 sincerely yours jas n e levine manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
